Detailed Action
The action is in response to the AFCP filed on 7/14/2022 for application 15/838,552. Claim 21 – 40 are allowable.
Claim 21, 23 – 24, 29 – 33, 36 and 38 are amended. 
Claim rejection under 35 U.S.C. 112 has been withdrawn in light of the amendment and applicant’s remarks. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. The disclosure of the prior-filed provisional application, Application No. 62/481,492 and 62/531,372 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 

Claim 21, 29 and 36 recite apparatus of optimizing quantization in an artificial neural network (ANN). However, limitations including “constantly tabulating during inference” and “counters in each neuron associated with each possible value bin of the input data” are not mentioned in provisional application 62/481,492 and 62/531,372. Therefore, the claims 21, 29, 36 and the dependent claims of this application are not given effective filing date from any of the provisional application. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/29/2021, 10/6/2021, 11/1/2021, and 12/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
Claim 21 – 40 are considered allowable, specifically, none of the prior art fairly discloses either along or combination “each counter in each neuron associated with each possible value bin of the input data” described in Claim 21, 29 and 36. 

The closest prior art of record are: Pan et al. “Method and Device for Data Quantization, US10789734” which discloses the data quantization on input, output and weight based on the histogram during inference time but not mention counters within each neuron for collecting histogram information. Davies “Scalable Neuromorphic Core with Shared Synaptic Memory and Variable Precision Synaptic Memory, US10824937” which disclose counters within neurons but the counter of Davies are not associated with value bin of input data.

Conclusion
Claim 21 – 40 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122